Title: Thomas Boylston Adams to John Quincy Adams, 23 April 1796
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            Dear Brother.
            The Hague 23 April 1796.
          
          On the 19th: inst: the packets entrusted by you to the care of Erving, were handed me by Mr: Skinner. The letter for Messrs: Willink was sent them the day following, at which time I made application for a Bill in your favor as desired. The enclosed letter for Messrs:

John & Francis Baring & Co will be equally efficacious as a Bill; & the reason why this mode is prefered will readily strike you. I understand that the mere presentment of it will be sufficient, & I wish it may reach you seasonably.
          In my last letter of the 17th: Currt: I acknowledged the receipt of all the Articles, which at different times you have had the goodness to procure for me. The Newspapers too, have, been a treat to some of my friends, & were chiefly valuable upon that account.
          In case a fresh draft shall appear from Charles, I shall follow your directions respecting its acceptance. As your letter of authorisation to him is on board one of the vessels, which was so long detained, it is doubtful whether it has yet reached him. I enclosed you a letter from him by my last & I now forward a few lines which were recd: at the same time, but were not thought material. It is pleasing to hear of his success both from himself & others; some young men do better after marriage than before.
          The letter, which you sent me from my Father, reminds me, that the second year of my absence from Country, friends & profession had commenced; it is now more than half expired, and as the original period of my residence in Europe was calculated in my own mind not to exceed two full years, it is a duty which I owe to you, to myself & our mutual friends, that my sentiments & determination upon the subject of my return to our native land, should be fully known. It has been long my wish to communicate them to you, and as it yet remains problematic, when you may be permitted to return here, I embrace this occasion of doing it, in preference to a longer delay for the sake of a personal interview.
          The situation in which I have been placed for the last six months, must be regarded as entirely fortuitous; but during its continuance, which circumstances give me reason to expect may be longer than I shall be disposed to occupy it, I do not consider myself as the master of my own conduct, and unless you are directed to resume your station here, & thereby release me of course, I must necessarily ask it of the Government. Though the public letters received, seem to consider you as at present in this Country, the delay, which has already taken place in transmitting the orders for your return, added to other circumstances that might be named, may authorise a surmise, that particular reasons have caused this procrastination, and that a fresh requisition of your person & services may be in contemplation. In this idea I am not entirely singular, though it is confessed that the particular circumstances of the times have chiefly

contributed to inspire it. Should it be realized, and your mission to this Country either terminated, or your return protracted, it is very probable that a new Minister may in one case be appointed to succeed you, or in the other, that some new arrangement will commit the affairs of our Country to other hands than those in which they are at present, during your absence. This at least is my wish, for there surely can be no inducement for me to remain here, if you are removed. Independent of the considerations of a private & personal nature, a regard for the public interest would dictate my renunciation of a trust, which may materially suffer in my hands, either from want of experience or capacity to discharge the duties it may impose. With any one but yourself this language might seem like an affection of meekness & diffidence, but as you can best judge of its truth, you can best appreciate its sincerity.
          Whatever advantages I may derive from a temporary residence in Europe, especially at this period, it is necessary also to consider those which are relinquished. I am anxious to fix the path of my future pursuits, from which no deviation will be admissible, and as it is my design to return to my profession, when I take leave of Europe, the next year will probably be more usefully employed in renewing my acquaintance with Cooke & Blackstone, than in reading Newspapers, and writing commentaries upon them. As to the benefit obtainable from any connections to be formed in this Country, if a period once existed when such a thing was successfully practised, I regard it as past, and the best Theatre for every species of enterprise, except the trade of an adventurer, seems to me to be our own Country. I know that the return to the Bar, if mine can justly be styled such, will be the commencement of an Ordeal by no means pleasant to encounter. I dread it, but will not shrink from it, both from a conviction of its necessity, & because I well know my Father’s partiality to the idea of having only Lawyers among his Sons. How to avoid its being a return to dependance is what concerns me most. I had rather be a Clerk for life, than subject myself again to that condition. With this sentiment I left home, and it must hereafter guide my conduct.
          It was my intention to embark in the Autumn for America, had your return here been certain, but as this event becomes more dubious I must be determined in my movements by the orders you may receive, though after this explanation of my views, which respect myself merely, you will have no small share in fixing my resolution, by the advice & counsel which your fraternal affection shall

dictate upon a consideration of their propriety. That you will give it to me without reserve I am confident.
          In my letter of the 17th: I mentioned my having enclosed you a letter from Mr: Noël, and as your’s of the 6th: currt does not acknowledge its receipt I am fearful of its having miscarried. In the cover I wrote “enclosed 12th: March.” I now forward one from Mr: D’Araujo; both contain nothing more I believe, than a request to bring with you some Books.
          Will you be good enough to purchase for me a pocket Geographical Dictionary—edition 1795. such are to be had doubtless.
          I must finish as the post for Rotterdam will be off, without my Letter.
          With unalterable affection, Your Brother
          
            Thomas B. Adams
          
        